                    IN THE UNITED STATES DISTR ICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC WILSON,                    :
     Plaintiff,                 :
                                :
     v.                         :                  CIVL ACTION NO. 19-CV-5015
                                :
SUPERINTENDENT JOHN DOE         :
GEORGE W. HILL CORRECTIONAL :
FACILITY - DELAWARE CO., et al. :
     Defendants.                :

                                           ORDER

       AND NOW, this 8th day of April, 2020, upon consideration of Plaintiff Eric Wilson’s

pro se Amended Complaint (ECF No. 8), it is ORDERED that:

       1.     For the reasons stated in the Court’s Memorandum, all of Wilson’s claims against

Defendants “Superintendent John Doe George W. Hill Correctional Facility – Delaware County

Prison,” “City of Chester, Pennsylvania – Mayor Thadeus Kirkland,” “Secretary for the Dept. of

Corrections for Delaware County Pennsylvania,” “Insurance Co. John Doe,” “Taylor Hospital –

Medical Dept. – Jane Doe and or John Doe,” Qawi Wilson, “Officer-Trooper Cobbold,”

“Officer-Jackson”, “Officer-Ticknor,” and “George W. Hill Correctional Facility – Delaware

County Medical Dept. – Jane Doe and or John Doe” are DISMISSED WITH PREJUDICE.

       2.     The Clerk of Court is DIRECTED to change the spelling on the case caption as

follows: Officer-Trooper McJlvaine should read “Officer-Trooper McIlvaine.”

       3.     The Clerk of Court shall issue summonses for the remaining Defendants,

“Officer-Trooper McIlvaine,” “Officer-Duncan,” and “Trooper-Clemons.” Service of the

summons and the Amended Complaint, along with a copy of the Court’s Memorandum and this

Order, shall be made upon the Defendants by the U.S. Marshals Service. Wilson will be required




                                              1
to complete USM-285 forms so that the Marshals can serve the Defendants. Failure to complete

those forms may result in dismissal of this case.

       4.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       5.      Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Wilson is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       6.      Wilson is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Wilson shall attempt to

resolve any discovery disputes by contacting Defendant’s counsel directly by telephone or

through correspondence.



                                                    2
       7.      No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       8.      In the event a summons is returned unexecuted, it is Wilson’s responsibility to ask

the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct address, so service can be made.

       9.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:

                                                /s/Wendy Beetlestone, J.

                                                WENDY BEETLESTONE, J.




                                                  3
